COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-16-00273-CR


RAFAEL MARTINEZ                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                     ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2009-1533-B

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant’s Motion to Withdraw Notice of Appeal and

Dismiss.”    The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).     No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                        /s/ Bonnie Sudderth
                                        BONNIE SUDDERTH
                                        JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 27, 2016




                              2